Detailed Action
The following is a revised final rejection made in response to amendments and remarks received as part of an after final amendment filed through the After-Final Consideration Pilot (AFCP) program. The amendments have been entered and new issues resultant from the amendments have been identified and are presented in this action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and finds the previously applied rejection made under 35 USC § 102(a) to no longer be applicable. That rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0311372 (hereinafter referred to in this section as “RA BRANDS” or simply as “the reference”).
Regarding claims 21, RA Brands teaches a low caliber ammunition cartridge, comprising: 
a case (204) comprising a base portion and a case wall extending forward from the base portion to a forward edge of the case wall defining a case cavity and a forward case mouth (see Fig. 13); 
propellant (206) disposed inside the case cavity for producing a quantity of propellant gas; 
the base portion of the case further comprising a primer housing and a priming material (via primer 208) disposed inside the primer housing for igniting the propellant (see Fig. 13); 

a unitary projectile body (100) comprising an exterior surface, 
a tail portion (see the rear of bullet 160 in Fig. 13), 
a forward nose portion comprising a forward facing edge (see forward portion of bullet 160), and 
a unitary barrel engaging portion (130) extending between and unitary with the nose portion and the tail portion (the barrel engaging portion is formed from a single component that may be press-fit onto the projectile to form a single body as shown in Figs. 11 and 13), 
the body comprising an interior surface defining a central cavity (150) extending rearwardly from the forward facing edge, 
the unitary barrel engaging portion comprising at least one first circumferential groove (see Fig. 13), each of the at least one first circumferential grooves having an overmolded band therein comprising an outer surface, said outer surface is flush with the exterior surface of the projectile body, the overmolded band further comprising a polymer1.
The reference is considered to fail at fully anticipating the claim by failing to explicitly teach that the projectile body is integrally formed from a unitary piece of metal. The reference teaches a unitary projectile body having a barrel engaging portion, but not one necessarily formed “integrally from a unitary piece of metal” as is presently claimed.
The Examiner has considered the limitation in the context presented and concludes that the use of the claimed integrally-formed construction instead of the structure disclosed by the reference would be merely a matter of obvious engineering choice. There is no evidence that integrally forming the projectile body from a unitary piece of metal” results in a new or unexpected performance characteristic that is directly resultant therefrom. MPEP 2144.04 cites “Making Integral” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the 
Regarding claim 29, RA Brands teaches that the plurality of first circumferential grooves comprises a cross-section selected from a cross-section have square corners, a cross-section having a trapezoidal shape, and a cross-section having a C-shape (see Fig. 13).
Regarding claim 37, RA Brands teaches that the at least one circumferential groove comprises from 1 to 5 first circumferential grooves (see Fig. 13).
Regarding claim 38, RA Brands teaches that the unitary projectile body comprises a metal selected from copper and copper alloy (see para. [0036]).
Regarding claim 39, RA Brands teaches that the central cavity is positioned forward of the circumferential groove and comprises a core member (110 lies in the central cavity shown in Fig. 11, the cavity extends along the length of the projectile and therefore meets the requirement that it be “positioned forward of the circumferential groove”).
Regarding claim 42, RA Brands teaches a low caliber ammunition cartridge, comprising: 
a case (204) comprising a base portion and a case wall extending forward from the base portion to a forward edge of the case wall defining a case cavity and a forward case mouth (see Fig. 13); 
propellant (206) disposed inside the case cavity for producing a quantity of propellant gas; 
the base portion of the case further comprising a primer housing and a priming material (via primer 208) disposed inside the primer housing for igniting the propellant (see Fig. 13); 
a projectile (160) secured in the mouth of the case, the projectile comprising: 
a unitary projectile body (100) comprising an exterior surface, 
a tail portion (see the rear of bullet 160 in Fig. 13), 
a forward nose portion comprising a forward facing edge (see forward portion of bullet 160), and 
a unitary barrel engaging portion (130) extending between and unitary with the nose portion and the tail portion (the barrel engaging portion is formed from a single component that may be press-fit onto the projectile to form a single body as shown in Figs. 11 and 13), 

the unitary barrel engaging portion comprising at least one first circumferential groove (see Fig. 13), each of the at least one first circumferential grooves having an overmolded band therein comprising an outer surface, said outer surface has substantially the same radius as the exterior surface of the projectile body, the overmolded band further comprising a polymer1.
Similarly to claim 21, the reference is considered to fail at fully anticipating the claim by failing to explicitly teach that the projectile body is integrally formed from a unitary piece of metal. The reference teaches a unitary projectile body having a barrel engaging portion, but not one necessarily formed “integrally from a unitary piece of metal” as is presently claimed.
As was stated previously in the discussion of claim 21, the Examiner has considered the limitation in the context presented and concludes that the use of the claimed integrally-formed construction instead of the structure disclosed by the reference would be merely a matter of obvious engineering choice. There is no evidence that integrally forming the projectile body from a unitary piece of metal” results in a new or unexpected performance characteristic that is directly resultant therefrom. MPEP 2144.04 cites “Making Integral” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of the reference to be within the scope of what is obvious to a person of ordinary skill in the art.	
Claims 28, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0311372 (hereinafter referred to in this section as “RA BRANDS” or simply as “the reference”).
Regarding claims 28, 31, and 36, RA Brands teaches a circumferential groove, but fails to teach that the groove comprises an undercut or that it “extends inwardly from 4% to 15% of the diameter of the barrel engaging portion” or that the groove has “a curved interior surface whereby in a cross section taken along the axis of the projectile body, the juncture between the groove surface and the overmolded band comprises a C-shape”.
2. 
Being as that undercutting the groove, or conforming the groove to any particular shape, does not yield any sort of unique or unexpected result, the claims are not considered to present a non-obvious advance over the teachings of the reference.
MPEP 2144.04 cites “Changes in Shape” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of RA Brands to be within the scope of what is obvious to a person of ordinary skill in the art.	
Allowable Subject Matter
Claims 41 and 43 are allowed.
Claims 22-27, 30, 32, 33-35, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment was filed after final rejection through the USPTO’s after final consideration pilot (AFCP) program. Consideration of the amended claims has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this new action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference teaches that the band may be made of a polymeric material, see para. [0044]
        2 See first paragraph of “DETAILED DESCRIPTION” on pp. 12-13